Matter of Coalition of Concerned Citizens v New York State Bd. on Elec. Generation Siting (2022 NY Slip Op 00620)





Matter of Coalition of Concerned Citizens v New York State Bd. on Elec. Generation Siting


2022 NY Slip Op 00620


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022

PRESENT: WHALEN, P.J., SMITH, LINDLEY, AND WINSLOW, JJ. (Filed Jan. 28, 2022.)


MOTION NO. (681/21) OP 20-01405.

[*1]IN THE MATTER OF COALITION OF CONCERNED CITIZENS AND DENNIS GAFFIN, AS ITS PRESIDENT, PETITIONERS, 
vNEW YORK STATE BOARD ON ELECTRIC GENERATION SITING AND THE ENVIRONMENT AND ALLE-CATT WIND ENERGY, LLC, RESPONDENTS. (PROCEEDING NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.